Exhibit 10.1
          August 7, 2009
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Attention: Joseph W. Bean
Paul Vining
c/o Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
Ladies and Gentlemen:
     Reference is made to the Agreement and Plan of Merger, dated as of April 2,
2008 (the “Merger Agreement”), among Magnum Coal Company (the “Company”),
Patriot Coal Corporation (“Parent”), Colt Merger Corporation (“Merger Sub”) and
ArcLight Energy Partners Fund I, L.P. and ArcLight Energy Partners Fund II,
L.P., acting jointly, as Stockholder Representative (the “Stockholder
Representative”). Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed thereto in the Merger Agreement.
     Reference is also made to that certain letter agreement dated July 22, 2008
(the “Original Letter Agreement”), as amended on December 26, 2008 (as so
amended, the “Amended Letter Agreement”), among the Company, Parent, Paul Vining
and certain Designated Stockholders (as defined in the Voting Agreement). The
parties to this amended and restated letter agreement wish to amend and restate
the Amended Letter Agreement as set forth herein and hereby agree that the
Amended Letter Agreement is hereby amended and restated in its entirety as set
forth below (references herein to “this letter agreement” and similar terms
shall mean the Amended Letter Agreement as amended and restated hereby, and
references herein to “parties hereto” and similar terms shall mean the parties
to the Original Letter Agreement):
     The Designated Stockholders who were parties to the Original Letter
Agreement (collectively, the “Stockholder Parties”) desire to cause certain
shares of Parent Stock received by such Stockholder Parties pursuant to the
Merger Agreement to be directed to Mr. Paul Vining (“Vining”). Accordingly, the
parties hereto agree as follows:
     1. Delivery of Shares to Vining. Each of the Stockholder Parties shall
(i) on the date that is no later than ten days following January 22, 2010
deliver and convey to Vining such Stockholder Party’s Applicable Percentage of
the number of shares of Parent Stock equal to the Directed Share Amount.

1



--------------------------------------------------------------------------------



 



For purposes of this letter agreement (a) “Directed Share Amount” means the
number of shares of Parent Stock equal to the quotient obtained by dividing (1)
$3,000,000 by (2) the average of the closing price of Parent Stock on the
principal stock exchange on which Parent Stock is traded for the 10 consecutive
trading days ending five trading days after January 22, 2010, and (b)
“Applicable Percentage” for any Stockholder Party means the percentage set forth
opposite such Stockholder Party’s name on Exhibit A hereto.”
     2. Acceptance and Acknowledgement by Vining. Vining hereby accepts the
delivery of Directed Shares, if any, as contemplated by paragraph 1 above and
acknowledges that any such Directed Shares shall be subject to the terms of the
Voting Agreement to the same extent as other shares of Parent Stock received by
Vining pursuant to the Merger. In consideration of the right to receive the
shares of Parent Stock pursuant to paragraph 1 above, Vining hereby acknowledges
that he shall not be entitled to the transaction bonus under Section 3.1(d) of
his current Employment Agreement with the Company dated as of April 15, 2006.
Vining further acknowledges that any Directed Shares delivered to him by an
“affiliate” (as defined in Rule 144(a)(1) under the 1933 Act (“Rule 144”)) of
Parent will be “restricted securities” (as defined in rule 144(a)(3)) and will
be subject to applicable requirements under Rule 144, including but not limited
to the holding period requirement.
     3. Acknowledgement by Parent. Parent hereby acknowledges and agrees to the
conveyance of the Directed Shares, if any, to Vining. Parent further agrees that
this letter agreement and the transactions contemplated thereby shall not
constitute a Transfer from the undersigned to Vining for purposes of Voting
Agreement (including Section 1.02(e) and Section 3.01 thereof).
     4. Acknowledgement by the Company. The Company hereby acknowledges the
conveyance of the Directed Shares, if any, to Vining.
     5. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations, to consummate and make effective the transactions contemplated by
this letter agreement, including to register the Directed Shares in the name of
Vining or his nominee.
     6. Amendments and Waivers. Any provision of this letter agreement may by
amended or waived, if, but only if, such amendment or waiver is in writing and
is signed by each of Vining, the Stockholder Representative and Parent. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
     7. Governing Law. This letter agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles.

2



--------------------------------------------------------------------------------



 



     8. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this letter agreement or the transactions
contemplated hereby shall be brought in any Delaware state court, and each of
the parties hereby irrevocably consents to the jurisdiction of such court (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 4.10 of the Voting Agreement shall be
deemed effective service of process on such party.
     9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     10. No Impact on Employment Relationship. Nothing in this letter agreement
shall impose on Parent an obligation to continue Vining’s employment or lessen
or affect Parent’s right to terminate Vining’s employment.
     11. Counterparts; Third Party Beneficiaries. The Original Letter Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto were upon the same instrument.
Until and unless each party has received a counterpart of the Original Letter
Agreement signed by each of the other parties, the Original Letter Agreement
shall have no effect, and no party shall have any right or obligation under the
Original Letter Agreement (whether by virtue of any other oral or written
agreement or other communication). The Original Letter Agreement shall become
effective when each party shall have received a counterpart signed by the other
parties. Any amendment or amendment and restatement of the Original Letter
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto were upon the same
instrument. Until and unless each applicable party to such amendment or
amendment and restatement has received a counterpart of any such amendment or
amendment and restatement signed by each of the other applicable parties, such
amendment or amendment and restatement shall have no effect, and no party shall
have any right or obligation under such amendment or amendment and restatement
(whether by virtue of any other oral or written agreement or other
communication). Any such amendment or amendment and restatement shall become
effective when each applicable party shall have received a counterpart thereof
signed by the other applicable parties. No provision of this letter agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder. Any counterpart referred to herein may be delivered by
facsimile or other electronic format (including “.pdf”).
*     *     *     *

3



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the foregoing by executing a copy of
this amended and restated letter agreement.
Sincerely,
STOCKHOLDER REPRESENTATIVE ON BEHALF OF THE STOCKHOLDER PARTIES:
ARCLIGHT ENERGY PARTNERS FUND I, L.P.
By: ArcLight PEF GP, LLC, its General Partner
By: ArcLight Capital Holdings, LLC, its Manager
By: /s/ Daniel R. Revers                    
Name: Daniel R. Revers
Title: Manager
ARCLIGHT ENERGY PARTNERS FUND II, L.P.
By: ArcLight PEF GP II, LLC, its General Partner
By: ArcLight Capital Holdings, LLC, its Manager
By: /s/ Daniel R. Revers                    
Name: Daniel R. Revers
Title: Manager

4



--------------------------------------------------------------------------------



 



Agreed to and acknowledged as of the date
first above written:
PATRIOT COAL CORPORATION
By: /s/ Joseph W. Bean                    
Name: Joseph W. Bean
Title: Senior Vice President — Law & Administration
/s/ Paul H Vining                    
Paul Vining

5



--------------------------------------------------------------------------------



 



Exhibit A

              Applicable Designated Stockholder Name   Percentage
ArcLight Energy Partners Fund I, L.P.
    31.84 %
ArcLight Energy Partners Fund II, L.P.
    25.50 %
Cascade Investment, L.L.C.
    10.46 %
Caisse de Depot et Placement du Quebec
    10.03 %
Citigroup Capital Partners II 2006 Citigroup Investment, L.P.
    2.15 %
Citigroup Capital Partners II Employee Master Fund, L.P.
    2.42 %
Citigroup Capital Partners II Onshore, L.P.
    1.09 %
Citigroup Capital Partners II Cayman Holdings, L.P.
    1.37 %
Howard Hughes Medical Institute
    6.98 %
The Northwestern Mutual Life Insurance Company
    5.31 %
The Board of Trustees of the Leland Stanford Junior University
    2.85 %
Total
    100.00 %

6